                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


    NELLIE H. CHRISTENSEN, MARC
    FUTTERMAN, and GREGORY R.                                   MEMORANDUM DECISION
    WILSON,                                                    AND ORDER GRANTING [61]
                                                              PLAINTIFFS’ MOTION TO STAY
          Plaintiffs,

    v.

    ELISABETH DEVOS, in her official capacity                      Case No. 2:19-cv-00509-DBB
    as Secretary of Education; UNITED STATES
    DEPARTMENT OF EDUCATION;                                        District Judge David Barlow
    NAVIENT CORPORATION; NAVIENT
    SOLUTIONS; PENNSYLVANIA HIGHER
    EDUCATION ASSISTANCE AGENCY dba
    FEDLOAN SERVICING; and UTAH
    HIGHER EDUCATION ASSISTANCE
    AUTHORITY,

          Defendants.


         Before the court is Plaintiffs’ motion to stay proceedings pending a decision of the Judicial

Panel on Multidistrict Litigation (JPML).1 The plaintiffs in a consolidated multidistrict litigation

(MDL) case, In re: FedLoan Student Loan Servicing Litigation, have requested the JPML transfer

and centralize the instant case to the United States District Court for the Eastern District of

Pennsylvania.2 Until that decision is issued, Plaintiffs request an order staying the proceedings

here, including four pending motions to dismiss filed by the remaining defendants Pennsylvania




1
 Plaintiffs’ Motion to Stay Action, and Time to Respond to Pending Motions to Dismiss, Pending Decision from
JPML Regarding Transfer (Motion to Stay), ECF No. 61.
2
 Notice of Filing, ECF No. 58, Att. 2, Plaintiffs’ Memorandum of Law in Support of Motion to Transfer of Tag-
Along Actions.
Higher Education Assistance Agency,3 Utah Higher Education Assistance Authority,4 Secretary

Elisabeth DeVos and the United States Department of Education,5 and Navient Corporation and

Navient Solutions.6

            Defendants do not oppose a stay, but request that the timing on the briefing of the motions

to dismiss continue—in the event the motion to transfer is denied—with minimal interruption.7

That is, Defendants request that Plaintiffs be afforded “no more than two additional weeks” to file

responses to the pending motions to dismiss from the date of a JPML denial.8

            Incidental to its power to control the disposition of the cases on its docket,9 the district

court is empowered “to stay proceedings pending before it . . . for the purpose of economy of time

and effort for itself, for counsel, and for litigants.”10 Under the circumstances, the court finds good

cause to stay these proceedings pending a possible transfer of this case to the United States District

Court for the Eastern District of Pennsylvania. Although a stay risks nominal delay in these

proceedings if the case is not transferred, including resolution of outstanding motions to dismiss,

proceeding in advance of a transfer risks inconsistent rulings among cases posing common issues




3
 Defendant Pennsylvania Higher Education Assistance Agency’s Motion to Dismiss Amended Complaint, ECF
No. 54.
4
    Motion to Dismiss Defendant Utah Higher Education Assistance Authority, ECF No. 55.
5
 Defendant Elisabeth DeVos and the United States Department of Education’s Motion to Dismiss the Amended
Complaint’s Claims Against Them, ECF No. 56.
6
 Defendants Navient Solutions, LLC and Navient Corporation’s Motion to Dismiss and Motion to Strike Class
Allegations, ECF No. 57.
7
 Defendants’ Joint Response to Plaintiffs’ Motion to Stay Action, and Time to Respond to Pending Motions to
Dismiss, Pending Decision from JPML Regarding Transfer, ECF No. 63.
8
    Id. at 1.
9
    Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
10
  Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (quoting Landis, 299 U.S. at 254); see Clinton v. Jones,
520 U.S. 681, 706–07 (1997) (“The District Court has broad discretion to stay proceedings as an incident to its
power to control its own docket.”).



                                                                                                                    2
and questions of fact.11 Procedural and substantive case discrepancies, including potential

divergence of claim disposition, threaten “the just and expeditious resolution of all actions to the

overall benefit of the parties.”12 Considering the minimal impact from a stay at the current stage

of proceedings and the possibility a stay would conserve resources of the parties and the court, a

stay is warranted.

           Plaintiffs have not requested an extension for their response to the motion to dismiss, so

the court will not address the issue at this time. If the JPML denies a transfer, the parties may move

the court to lift the stay and request a new briefing order at that time.



                                                      ORDER

           For the reasons stated in this Memorandum Decision and Order, Defendants’ Motion to

Stay is GRANTED. (ECF No. 61).



           Signed March 19, 2020.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Barlow
                                                       United States District Judge




11
   See In re Bextra & Celebrex Mktg., Sales Practices & Prod. Liab. Litig., 391 F. Supp. 2d 1377, 1379
(J.P.M.L. 2005) (“Centralization . . . is necessary in order to eliminate duplicative discovery, avoid inconsistent
pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.”).
12
     Id.



                                                                                                                      3
